Managed by Friess Associates, LLC Quarterly Report December 31, 2010 Dear Fellow Shareholders: The Brandywine Funds posted their strongest quarterly returns in 11 years during the final three months of 2010, propelling them ahead of benchmarks for the calendar year. Brandywine Fund grew 21.11 percent in 2010, outpacing gains in the Russell 3000 and Russell 3000 Growth Indexes of 16.93 and 17.64 percent. Brandywine Blue Fund posted an 18.76 percent return during the year versus gains in the S&P 500, Russell 1000 and Russell 1000 Growth Indexes of 15.06, 16.10 and 16.71 percent. 2010 Performance The Funds struggled to keep pace with the broader market through the first three quarters of 2010, when investors were so keenly focused on the macro environment that stocks showed an elevated, at various times historically high, tendency to trade as a group. But that trend declined sharply in the December quarter as the Federal Reserve’s promise to intervene on the economy’s behalf by buying long-term Treasury bonds seemed to eliminate lingering jitters. Investors became much more discerning as the market’s mood improved, creating a welcoming climate for stock pickers that rely on individual-company fundamentals to isolate investment opportunities. Brandywine grew 20.62 percent in the December quarter, leading gains in the Russell 3000 and Russell 3000 Growth Indexes of 11.59 and 12.26 percent. Brandywine Blue’s 17.72 percent return compared favorably with gains in the S&P 500, Russell 1000 and Russell 1000 Growth Indexes of 10.76, 11.19 and 11.83 percent. The Brandywine Funds generated positive returns in every economic sector represented in their portfolios during the December quarter. Cumulative Total Return Brandywine % Change Brandywine Blue % Change Quarter 20.62 One Year 21.11 Five Years -1.22 -0.22 Ten Years 4.49 Inception 1,189.14* 605.72** Annualized Total Return Five Years -0.25 -0.04 Ten Years 0.44 1.09 Inception 10.77* 10.28** *12/30/85**1/10/91 Expense Ratio*** Brandywine 1.10% Brandywine Blue 1.16% ***As stated in the Prospectus dated January 29, 2010 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Brandywine posted higher returns in eight out of nine of those sectors versus the Russell 3000 Growth Index, while Brandywine Blue had better returns in seven of nine sectors in the Russell 1000 Growth Index. Technology holdings contributed the most to Brandywine’s results versus benchmarks. Within the technology sector, communications equipment makers showed particular strength amid infrastructure spending related to growth in wireless communications and cloud computing. Acme Packet, Polycom and River­bed Technology grew September-quarter earnings 122, 23 and 79 percent, exceeding estimates in each instance. Technology holdings accounted for the largest percentage of assets in the Brandywine portfolio, but represented a lower commitment than the sector within the Russell 3000 Growth Index. Brandywine Blue got its biggest boost from consumer discretionary holdings, which represented the portfolio’s largest percentage of assets and an overweight position versus the sector within the Russell 1000 Growth Index. The sector’s biggest contributor, Royal Caribbean Cruises Ltd., rose on strong earnings growth and enthusiasm for its newest ships. Royal Caribbean beat estimates with 53 percent September-quarter earnings growth and, in December, became the operator of both of the world’s two largest ships when it debuted “Allure of the Seas.” Ford Motor Co. and Limited Brands were also standout contributors from the consumer discretionary sector. Ford earned $1.48 per share in the September quarter, up from $0.26 in the year-ago period and $1.10 ahead of the consensus estimate. Limited Brands grew earnings to $0.18 per share from $0.02 the year before, beating estimates. Both Funds held Ford and Limited Brands prior to selling them before the end of the quarter. Brandywine and Brandywine Blue also both held National Oilwell Varco, the most significant contributor to performance in each Fund. The company helped make energy the second most significant contributing sector to results versus benchmarks for Brandywine and Brandywine Blue. September-quarter results continued a string of expectation-beating earnings for the drilling service and equipment provider. Rig operators are increasingly seeking integrated systems, and National Oilwell Varco is uniquely positioned to meet their demand. McDermott International played a supporting role in Brandywine’s energy performance, while Halliburton Co. aided Brandywine Blue’s results. After energy, the consumer discretionary and industrial sectors were about even as the next most significant contributors to Brandywine’s quarterly return. CarMax (both Funds), Monroe Muffler Brake (Brandywine only) and TRW Automotive Holdings (both Funds) gained ground as positive auto-related trends went beyond Ford. The three companies beat estimates with earnings growth ranging from 28 to 116 percent in their most recently reported quarter. Gains were widespread in the industrial sector, but the biggest contribution came from Bucyrus International (Brandywine only), which agreed to be acquired by Caterpillar (held by both Funds) at a sizable premium. CF Industries Holdings (Blue only), The Mosaic Co. (Blue only) and Potash Corp. of Saskatchewan (both Funds), which all produce fertilizer products, made the materials sector stand out for Brandywine Blue as soaring crop prices raised global planting expectations for 2011. Silver Wheaton Corp. (both Funds), which buys silver from mines focused on extracting other metals, also contributed to the sector’s performance on strong earnings driven by industrial and investment demand for silver. For more information on companies that influenced December-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. On the personnel front, in addition to his compliance duties, Friess Associates Chief Compliance Officer Dave Marky capably manages many other facets of our daily operations with a strong commitment to the firm and the best interests of those we serve. To recognize the broader scope of leadership he already demonstrates, this past quarter Dave was named to the additional post of Chief Operating Officer. The end of 2010 marks Brandywine’s 25th anniversary. Just 10 days later, Brandywine Blue notches 20 years. We’re grateful to our loyal shareholders for entrusting your assets to the Brandywine Funds and, in doing so, investing your confidence in the Friess Associates team. We also owe thanks to an effective, repeatable investment strategy and a great number of dedicated teammates for helping the Funds reach these milestones. We’re encouraged that 2010 ended on such a positive note, and we’re working hard to make 2011 another rewarding year in the history of the Brandywine Funds. Thanks for your confidence and support! Bill D’Alonzo Brandywine Funds President January 7, 2011 2 Brandywine Fund Portfolio Characteristics as of December 31, 2010 % Change in Top Ten Holdings From Book Cost 1. Apple Inc. +51.7% 6. Silver Wheaton Corp. +50.2% 2. National Oilwell Varco Inc. +68.9% 7. Albemarle Corp. +51.8% 3. Potash Corp. of Saskatchewan Inc. +10.8% 8. MetroPCS Communications, Inc. +3.0% 4. TRW Automotive Holdings Corp. +47.6% 9. Foot Locker, Inc. +25.4% 5. Rovi Corp. +21.7% Caterpillar Inc. +41.4% Estimated Earnings Growth Rate of the Fund’s Investments The Portfolio’s Market Capitalization The Fund’s Companies 22.8% S&P 500’s Companies 12.6% Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of December 31, 2010, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 15.06, 2.29 and 1.41 percent. Top Ten Industry Groups 3 Brandywine Fund December Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move National Oilwell Varco Inc. September-quarter earnings topped the consensus estimate by 8 percent. Higher oil prices, improving economic conditions and an abundance of new deepwater drilling programs are creating demand for new rigs following a period of substantial underinvestment. National Oilwell’s broad product line of rig equipment and services is increasingly attractive to customers looking to integrate their systems and increase the safety of their operations. Silver Wheaton Corp. September-quarter earnings grew 64 percent on revenue growth of 33 percent. The silver streaming company enters into contracts with non-silver focused mining operators where Silver Wheaton provides a portion of upfront financing in return for the silver the mine produces at a set price. The company benefits as greater industrial and investment demand for silver pushes spreads above the prices it has contracted with mines. Riverbed Technology, Inc. The maker of products and services that optimize applications and network resources over wide-area networks (WANs) grew September-quarter earnings 79 percent, beating the consensus estimate by 21 percent. Riverbed’s leading technologies position it to capitalize on spending related to powerful trends in the technology sector, including centralized data storage, software virtualization and cloud computing, which require faster transfers of more robust data over longer distances. Walter Energy, Inc. The producer of metallurgical coal used in steelmaking grew September-quarter earnings 189 percent on revenue growth of 114 percent. We expect the company to benefit as increasing demand from China, the biggest producer of the alloy, and other emerging economies drives up prices for met coal. Walter Energy announced it would buy Canada’s Western Coal Corp. in early December, adding to its reserves and production abilities. McDermott International, Inc. The provider of engineering, procurement, construction, installation and related services to the offshore oil and gas industry topped September-quarter earnings estimates by 57 percent. New project wins and bidding opportunities for the company’s offshore construction services coincide with higher crude prices, an improving global economic outlook and increased interest in offshore oil and gas development. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move Cytec Industries Inc. The maker of specialty chemicals and materials fell short of September-quarter earnings expectations, sending shares lower. While overall volumes for the company’s coating resins business continued to accelerate during the quarter, the increase was not enough to offset profit margin pressure created by rising input costs. We sold Cytec during the quarter to fund an idea with greater near-term earnings visibility. GameStop Corp. The videogame retailer grew October-quarter earnings 19 percent, beating the consensus estimate. Despite solid results, we sold GameStop early in the December quarter on concerns that increasing competition in its high-margin used game business and considerable promotional activity for gaming hardware from competitors during the holiday season would pressure profitability. PAREXEL International Corp. The contract research organization grew September-quarter earnings 58 percent, beating the consensus estimate. In spite of new business wins, shares traded lower as investors grew concerned that an increase in the amount of time the company took to convert backlogged business into revenue set the stage for increased cancellations. We sold PAREXEL during the quarter on concerns that backlog conversion issues would continue to overshadow otherwise solid fundamentals. Aegean Marine Petroleum Network Inc. The international marine fuel logistics company, which markets and physically delivers fuel and lubricants to ships in port and at sea, reported a disappointing September quarter, sending shares lower. Lower margins impacted profitability during the quarter due to an oversupply of residual fuel in the market and weaker-than-expected tanker rates. We sold Aegean during the quarter to fund the purchase of a company with better earnings visibility. Trina Solar Ltd. The Chinese low-cost producer of silicon solar panels grew September-quarter earnings 98 percent, beating estimates by 34 percent. Shares remained under pressure with those of other solar-related stocks following Germany’s decision to scale back generous renewable energy subsidies and increasing concerns of overcapacity building in the solar power supply chain. We sold Trina Solar during the quarter to fund an idea with greater near-term earnings visibility. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets December 31, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 97.4% (a) CONSUMER DISCRETIONARY Apparel Retail - 2.9% Express, Inc. $ $ Foot Locker, Inc. Genesco Inc. Jos. A. Bank Clothiers, Inc. Zumiez Inc. Apparel, Accessories & Luxury Goods - 2.4% Phillips-Van Heusen Corp. VF Corp. Auto Parts & Equipment - 4.3% Johnson Controls, Inc. TRW Automotive Holdings Corp. Automobile Manufacturers - 1.8% General Motors Co. Automotive Retail - 2.2% CarMax, Inc. Monro Muffler Brake, Inc. Broadcasting - 3.7% CBS Corp. Discovery Communications, Inc. Liberty Media-Starz Footwear - 0.4% Crocs, Inc. Home Furnishing Retail - 2.7% Steven Madden, Ltd. Pier 1 Imports, Inc. Williams-Sonoma, Inc. Home Furnishings - 1.7% Tempur-Pedic International Inc. Total Consumer Discretionary This sector is 22.6% above your Fund’s cost. CONSUMER STAPLES Household Products - 0.7% Church & Dwight Co., Inc. Total Consumer Staples This sector is 6.0% above your Fund’s cost. ENERGY Oil & Gas Drilling - 1.7% Patterson-UTI Energy, Inc. Oil & Gas Equipment & Services - 6.3% Cameron International Corp. Key Energy Services, Inc. McDermott International, Inc. National Oilwell Varco Inc. Oil & Gas Exploration & Production - 1.9% Berry Petroleum Co. Energy XXI (Bermuda) Ltd. SandRidge Energy Inc. Total Energy This sector is 52.8% above your Fund’s cost. FINANCIALS Asset Management & Custody Banks - 1.3% SEI Investments Co. Investment Banking & Brokerage - 0.3% LPL Investment Holdings, Inc. Regional Banks - 0.8% Signature Bank Total Financials This sector is 34.4% above your Fund’s cost. HEALTH CARE Biotechnology - 1.0% United Therapeutics Corp. Health Care Equipment - 0.6% Masimo Corp. Volcano Corp. Life Sciences Tools & Services - 1.5% Life Technologies Corp. Pharmaceuticals - 0.7% Impax Laboratories, Inc. Total Health Care This sector is 17.0% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 3.4% American Science and Engineering, Inc. BE Aerospace, Inc. Ceradyne, Inc. DigitalGlobe Inc. Precision Castparts Corp. TransDigm Group, Inc. 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) December 31, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 97.4% (a) (Continued) Air Freight & Logistics - 0.5% Hub Group, Inc. $ $ Construction & Farm Machinery & Heavy Trucks - 2.1% Caterpillar Inc. Electrical Components & Equipment - 0.7% EnerSys Heavy Electrical Equipment - 0.8% Babcock & Wilcox Co. Human Resource & Employment Services - 0.5% Manpower Inc. Industrial Machinery - 1.9% The Middleby Corp. The Timken Company Office Services & Supplies - 2.1% Avery Dennison Corp. Trading Companies & Distributors - 0.8% MSC Industrial Direct Co., Inc. Textainer Group Holdings Limited Trucking - 1.5% Ryder System, Inc. Total Industrials This sector is 23.4% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 3.6% Advent Software, Inc. Autodesk, Inc. Informatica Corp. NetScout Systems, Inc. Nuance Communications, Inc. Communications Equipment - 3.3% Acme Packet, Inc. Plantronics, Inc. Polycom, Inc. Riverbed Technology, Inc. Computer Hardware - 2.6% Apple Inc. Data Processing & Outsourced Services - 1.3% VeriFone Systems, Inc. Electronic Components - 0.9% Aeroflex Holding Corp. Power-One, Inc. Electronic Manufacturing Services - 1.0% Jabil Circuit, Inc. Internet Software & Services - 0.3% Rackspace Hosting, Inc. IT Consulting & Other Services - 0.5% Acxiom Corp. Booz Allen Hamilton Holding Corp. Office Electronics - 2.3% Xerox Corp. Zebra Technologies Corp. Semiconductor Equipment - 0.8% FEI Company Veeco Instruments Inc. Semiconductors - 4.4% Analog Devices, Inc. Atmel Corp. Entropic Communications, Inc. Intersil Corp. Microsemi Corp. OmniVision Technologies, Inc. Semtech Corp. Systems Software - 3.9% Oracle Corp. Rovi Corp. Total Information Technology This sector is 22.9% above your Fund’s cost. MATERIALS Commodity Chemicals - 0.3% Kronos Worldwide, Inc. Diversified Chemicals - 0.8% Olin Corp. Diversified Metals & Mining - 1.9% Globe Specialty Metals Inc. Walter Energy, Inc. Fertilizers & Agricultural Chemicals - 2.7% Intrepid Potash, Inc. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 0.5% Greif Inc. Precious Metals & Minerals - 3.6% Silver Wheaton Corp. Stillwater Mining Company 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) December 31, 2010 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 97.4% (a) (Continued) Specialty Chemicals - 2.9% Albemarle Corp. $ $ PolyOne Corp. Steel - 2.4% Allegheny Technologies, Inc. Carpenter Technology Corp. Total Materials This sector is 23.2% above your Fund’s cost. TELECOMMUNICATION SERVICES Alternative Carriers - 0.3% AboveNet, Inc. Wireless Telecommunication Services - 3.9% MetroPCS Communications, Inc. NII Holdings Inc. Total Telecommunication Services This sector is 11.6% above your Fund’s cost. Total common stocks Short-Term Investments - 2.8% (a) Commercial Paper - 2.6% $ Prudential Funding LLC, due 01/03/11, discount of 0.17% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Liabilities, less other assets - (0.2%)(a) ) TOTAL NET ASSETS $ Net Asset Value Per Share (0.01 par value, 500,000,000 shares authorized), offering and redemption price ($1,950,443,380÷ 73,425,163 shares outstanding $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Capital Gains Update . The Brandywine Funds did not distribute capital gains in 2010. As a result, there are no tax liabilities related to Fund distributions for the 2010 tax year. Brandywine Fund finished the calendar year with a net realized loss of $14.16 per share. Brandywine Blue Fund’s net realized loss was $15.27 per share at the end of December. The Brandywine Funds will not make capital gains distributions, which are taxable events for shareholders in taxable accounts, until gains are realized in excess of the net loss amounts. Please check upcoming reports for updates. 7 Brandywine Blue Fund Portfolio Characteristics as of December 31, 2010 % Change in Top Ten Holdings From Book Cost 1. Apple Inc. +91.2% 6. Johnson Controls, Inc. +15.5% 2. CF Industries Holdings, Inc. +34.2% 7. National Oilwell Varco Inc. +66.3% 3. Caterpillar Inc. +33.6% 8. Royal Caribbean Cruises Ltd. +35.0% 4. Silver Wheaton Corp. +47.5% 9. Potash Corp. of Saskatchewan Inc. +9.7% 5. Halliburton Company +34.9% TRW Automotive Holdings Corp. +9.4% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments The Fund’s S&P 500’s Companies Companies 27.5% 12.6% Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of December 31, 2010, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 15.06, 2.29 and 1.41 percent. Top Ten Industry Groups 8 Brandywine Blue Fund December Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move National Oilwell Varco Inc. September-quarter earnings topped the consensus estimate by 8 percent. Higher oil prices, improving economic conditions and an abundance of new deepwater drilling programs are creating demand for new rigs following a period of substantial underinvestment. National Oilwell’s broad product line of rig equipment and services is increasingly attractive to customers looking to integrate their systems and increase the safety of their operations. CF Industries Holdings, Inc. The manufacturer of nitrogen and phosphate fertilizer products grew September-quarter earnings 23 percent. The company’s takeover of rival Terra Industries in March 2010 made it a global leader in the nitrogen fertilizer sector at a time when demand is rebounding from depressed levels. Predictions for a strong spring planting season and surging prices for corn, wheat and soybeans bode well for demand and profits in 2011. Silver Wheaton Corp. September-quarter earnings grew 64 percent on revenue growth of 33 percent. The silver streaming company enters into contracts with non-silver focused mining operators where Silver Wheaton provides a portion of upfront financing in return for the silver the mine produces at a set price. The company benefits as greater industrial and investment demand for silver pushes spreads above the prices it has contracted with mines. Royal Caribbean Cruises Ltd. The world’s second largest operator of cruise ships grew September-quarter earnings 53 percent, topping estimates. Booking trends continue to improve from depressed levels for the company’s North American and European brands. The company’s newest ships, which represent its largest and most advanced to date, are expected to help drive higher yields and pricing. Ford Motor Company The domestic car and truck manufacturer grew September-quarter earnings to $1.48 per share from $0.26 a year ago, beating estimates by 289 percent. Efforts to control costs and improve the quality and breadth of offerings during the downturn are driving sales and market share gains. We sold Ford, locking in a substantial gain, on concerns that its valuation represented a best case scenario as strong results and a series of new auto model introductions in 2010 set up tough year-over-year comparisons. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move Alcatel-Lucent The manufacturer of telecommunications infrastructure equipment grew September-quarter earnings to $0.05 per share from a loss of $0.12 a year ago, beating estimates. Shares traded lower during the quarter as investors focused on lower gross margins and other profitability metrics. We continue to believe growth in new products will drive strong operational results going forward. In December, Sprint announced that Alcatel-Lucent was among the companies chosen as vendors for its sizable 3G/4G network upgrade. First Solar, Inc. The manufacturer of photovoltaic solar modules and systems grew September-quarter earnings 23 percent, topping estimates by 13 percent. While First Solar continues to benefit from manufacturing costs that are well below the rest of the industry, investors grew more cautious of demand trends for the entire solar market following subsidy cuts in the German market. We sold First Solar during the quarter to fund an idea with better near-term earnings visibility. Discovery Communications, Inc. The cable network operator and programmer grew September-quarter earnings 68 percent on revenue growth of 8 percent. Shares came under pressure as adjusted quarterly earnings only modestly surpassed elevated expectations, creating concerns that it was falling in line with slower growing competitors. We continue to believe Discovery shows above-average growth potential due to its strong new lineup of programming and networks, industry-leading international growth opportunities and ability to profit from favorable advertising pricing. Whole Foods Market, Inc. The nation’s largest natural and organic supermarket chain grew September-quarter earnings 74 percent, beating estimates by 18 percent. Sales increased 15 percent. Despite the strong results, shares traded lower as investors focused on increasingly tough year-over-year comparisons on the horizon and concerns related to slowing margin expansion in 2011. We sold Whole Foods during the quarter to fund an idea with greater near-term earnings potential. Cardinal Health, Inc. We purchased shares of the pharmaceutical distributor in the final days of the December quarter. Future growth opportunities are tied to increasing sales of high-margin generics, Cardinal’s entry into the Chinese pharmaceutical distribution market and synergies associated with recent acquisitions. September-quarter earnings grew 19 percent, beating the consensus estimate by 21 percent. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets December 31, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 97.6% (a) CONSUMER DISCRETIONARY Apparel, Accessories & Luxury Goods - 0.9% VF Corp. $ $ Auto Parts & Equipment - 6.2% Johnson Controls, Inc. TRW Automotive Holdings Corp. Automobile Manufacturers - 1.9% General Motors Co. Automotive Retail - 1.7% CarMax, Inc. Broadcasting - 3.9% CBS Corp. . Discovery Communications, Inc. Department Stores - 2.3% Kohl’s Corp. Hotels, Resorts & Cruise Lines - 3.1% Royal Caribbean Cruises Ltd. Movies & Entertainment - 2.5% The Walt Disney Company Total Consumer Discretionary This sector is 16.2% above your Fund’s cost. CONSUMER STAPLES Drug Retail - 2.5% Walgreen Company Total Consumer Staples This sector is 4.5% above your Fund’s cost. ENERGY Coal & Consumable Fuels - 1.7% CONSOL Energy Inc. Oil & Gas Equipment & Services - 8.2% Cameron International Corp. Halliburton Company National Oilwell Varco Inc. Total Energy This sector is 41.4% above your Fund’s cost. FINANCIALS Asset Management & Custody Banks - 2.4% Invesco Limited Total Financials This sector is 5.2% above your Fund’s cost. HEALTH CARE Health Care Distributors - 2.4% Cardinal Health, Inc. Health Care Services - 2.6% Express Scripts, Inc. Life Sciences Tools & Services - 2.4% Life Technologies Corp. Pharmaceuticals - 2.2% Teva Pharmaceutical Industries Ltd. SP-ADR Total Health Care This sector is 9.1% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 1.5% Goodrich Corp. Precision Castparts Corp. Construction & Farm Machinery & Heavy Trucks - 8.2% Caterpillar Inc. Cummins Inc. Joy Global Inc. Railroads - 0.7% Union Pacific Corp. Total Industrials This sector is 23.1% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 2.4% Autodesk, Inc. Communications Equipment - 4.4% Alcatel-Lucent - SP-ADR Motorola, Inc. Computer Hardware - 4.6% Apple Inc. Electronic Components - 1.9% Dolby Laboratories Inc. IT Consulting & Other Services - 1.8% Cognizant Technology Solutions Corp. Office Electronics - 2.7% Xerox Corp. Semiconductors - 3.2% Analog Devices, Inc. Linear Technology Corp. 10 Brandywine Blue Fund Statement of Net Assets (Continued) December 31, 2010 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 97.6% (a) (Continued) Systems Software - 2.3% Oracle Corp. $ $ Total Information Technology This sector is 19.9% above your Fund’s cost. MATERIALS Fertilizers & Agricultural Chemicals - 9.3% CF Industries Holdings, Inc. The Mosaic Company Potash Corp. of Saskatchewan Inc. Precious Metals & Minerals - 3.3% Silver Wheaton Corp. Total Materials This sector is 24.3% above your Fund’s cost. TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 1.7% Verizon Communications Inc. Wireless Telecommunication Services - 2.7% NII Holdings Inc. Total Telecommunication Services This sector is 12.7% above your Fund’s cost. Total common stocks Short-Term Investments - 4.5% (a) Commercial Paper - 4.3% $ Prudential Funding LLC, due 01/03/11- 01/05/11, discounts of 0.17% - 0.22% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Liabilities, less other assets - (2.1%)(a) ) TOTAL NET ASSETS $ Net Asset Value Per Share (0.01 par value, 500,000,000 shares authorized), offering and redemption price ($2,284,403,574÷ 89,111,072 shares outstanding $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. SP-ADR - Sponsored American Depositary Receipt Definitions and Disclosures Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment companies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 12/31/10, unless listed in the accompanying statements of net assets. Earnings growth rates quoted for the Funds refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline Financial Services, Inc. (Baseline) and not to the actual performance of the Funds themselves. Baseline provides analytical information and services to the investment community. The Russell 1000, Russell 1000 Growth, Russell 3000, Russell 3000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. You cannot invest directly in an index. As of December 31, 2010, the Russell 1000 Index’s average annual total returns for 1, 5 and 10 years were 16.10, 2.59 and 1.83 percent; the Russell 1000 Growth Index’s were 16.71, 3.75 and 0.02 percent; the Russell 3000 Index’s were 16.93, 2.74 and 2.16 percent; the Russell 3000 Growth Index’s were 17.64, 3.88 and 0.30 percent; and the S&P 500 Index’s were 15.06, 2.29 and 1.41 percent. 11 Board of Directors William F. D’Alonzo C. Quentin S. Jackson Stuart A. McFarland CEO and CIO Former President and CEO Managing Partner Friess Associates Nuclear Electric Insurance Limited Federal City Capital Advisors, LLC W. Richard Scarlett, III Thomas D. Wren James W. Zug Former President and CEO Senior Advisor Former Senior Partner Jackson State Bank & Trust Promontory Financial Group, LLC PricewaterhouseCoopers LLP Foster S. Friess Founder The Brandywine Funds P.O. Box 4166 Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Investment Adviser: Friess Associates, LLC Administrator, Accountant & Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers: William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Secretary and Treasurer; Joseph Fields, Vice President; Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris Aregood   Report Staff: David Marky, Adam Rieger 12
